DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-20 and 22 in the reply filed on 08/12/2022 is acknowledged.

Claim Status
Claims 1-20 and 22 are currently pending for examination.
Claim 21 is non-elected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruwe (Pub. No.: US 2020/0261017 A1).

Regarding claim 1, Ruwe teaches an in-flight risk management system (Fig. 2, pilot workload monitoring system 210) comprising: 
an eye sensor installed in a cockpit of an aircraft (Fig 2, eye sensor 230, para [0036], “In particular cases, the physiological sensors 230 are configured to gather physiological condition data including one or more of: … eye movement of the pilot 220,”); 
a seat sensor installed in the cockpit of the aircraft (Fig 2, sensor 230 in s seat, para [0036], “In various implementations, the physiological sensor(s) 230 are configured to detect physiological conditions about the pilot 220. In some cases, the physiological sensor(s) 230 are located in the headset 100, at the smart device 240 or in another piece of hardware proximate the pilot 220 in the environment 200 (e.g., in a seat, armrest, control apparatus, dashboard, user interface, windshield, etc.)”); 
one or more in-flight risk management (IRM) computers in communication with the eye sensors and the seat sensor (Fig. 2, pilot workload monitoring engine 270); and 
one or more data stores in communication with the one or more IRM computers and storing instructions that, when executed, cause the one or more IRM computers to perform operations (para [0072]) comprising: 
 	obtaining history information for a flight crew member, the history information comprising data that is representative of rest and wake activity of the flight crew member over a period of time (Fig. 3, pilot data 300C, para [0041], “ For example, the smart device 240 can access physiological information about the pilot's sleep patterns, duration of sleep, activity level, etc., as tracked by one or more applications running on the smart device 240 or another smart device that is connected with the smart device 240.” and para [0046], “In another example, a pilot can indicate a comfort level with flying after getting a certain number of hours of sleep (or a certain quality of sleep). In these cases, the plot can define settings to reflect a level of discomfort with flying after one or more nights of X number of hours of sleep or less, or after one or more nights of low quality sleep.”); 
 	obtaining flight information associated with a flight on which the flight crew member will be present, the flight information indicating a series of events during the flight (Fig. 3, flight condition data 300A, para [0015], “In some cases, the flight condition data includes data about at least one of: a weather condition proximate an aircraft flown by the pilot during flight, an altitude of the aircraft during flight, a wind condition proximate the aircraft during flight, a deviation of the aircraft from a planned route, an amount of turbulence experienced by the aircraft during flight, a total flight time for the aircraft, a distance traveled by the aircraft during flight, or an ambient lighting condition proximate the aircraft during flight.” And para [0035], “The smart device 340 can be connected with a flight management system 250 that is configured to manage flight conditions according to the prescribed flight pattern.”); 
 	determining, based on the history information and the flight information, a predicted fatigue profile for the flight crew member (Fig. 3, output workload 3, para [0065], “Returning to FIG. 3, after generating the weighted workload components, the workload management engine 270 is configured to compile these weighted workload components (including the weighted flight condition workload component and the weighted aircraft configuration workload component, and in some cases, the weighted physiological condition workload component) and output a report indicating a workload for the pilot based upon those weighted workload components (process 330).”, and para [0069], “The workload management engine 270 shown and described herein can be configured to provide real-time, predictive and post-flight analysis of conditions and configurations that can affect pilot workload and contributed to pilot fatigue.”. Fatigue is directly contributed by high workload);
 	determining, based on the predicted fatigue profile for the flight crew member, one or more fatigue indicator profiles for the flight crew member, the one or more fatigue indicator profiles representing values of one or more respective measureable fatigue indicators (para [0066], “In various implementations, the report includes one or more of: an in-flight indicator of the workload for the aircraft pilot during a flight, a predictive indicator of the workload for the aircraft pilot at a future time, or a post-flight report of the workload for the aircraft pilot throughout the flight”); 
 	obtaining, from at least one of the eye sensor or seat sensor, one or more measured fatigue indicator values associated with the flight crew member (para [0053], “In other example, a lack of eye movement (e.g., in terms of frequency and/or range of movement) can indicate pilot fatigue.”);  
 	generating, based on the one or more measured fatigue indicator values, one or more updated fatigue indicator profiles; and 
 	generating, based on the one or more updated fatigue indicator profiles, an updated predicted fatigue profile (para [0044], “Similarly, the workload management engine 270 can receive the physiological condition data from the physiological sensors 230 on a continuous or periodic basis.” and para [0069], “The workload management engine 270 shown and described herein can be configured to provide real-time, predictive and post-flight analysis of conditions and configurations that can affect pilot workload and contributed to pilot fatigue.”. The system continuously obtains physiological data to output real time workload/fatigue report).  

Regarding claim 2, Ruwe teaches the system of claim 1, wherein determining, based on the history information and the flight information, a predicted fatigue profile for the flight crew member comprises applying a fatigue model that correlates sleep with expected fatigue to the data that is representative of rest and wake activity of the flight crew member over a period of time (Fig. 3 steps 300C-310C, para [0041], [0046] and [0056], “In cases where physiological condition data is obtained and compared with a corresponding threshold (processes 300C and 310C, respectively), the workload management engine 270 can also be configured to apply a third weight to the physiological condition workload component to generate a weighted workload component for this factor (process 320C).”. The system compares the sleep data/pattern with a threshold to determine workload/fatigue).  

Regarding claim 6, Ruwe teaches the system of claim 1, wherein obtaining history information for a flight crew member comprises receiving the history information from a wearable smart device worn by the flight crew member (para [0041], “In additional implementations, smart device 240 can access physiological information about the pilot from a locally executed application or an application on another smart device (e.g., the pilot's smart watch, smart phone, exercise watch, etc.). For example, the smart device 240 can access physiological information about the pilot's sleep patterns, duration of sleep, activity level, etc.”).  

Regarding claim 7, Ruwe teaches the system of claim 1, the operations further comprising determining, based on the updated predicted fatigue profile, one or more updated fatigue indicator profiles (para [0069], “The workload management engine 270 shown and described herein can be configured to provide real-time, predictive and post-flight analysis of conditions and configurations that can affect pilot workload and contributed to pilot fatigue.”. The system continuously obtains flight condition data and physiological data to update the workload/fatigue report).  

Regarding claim 14, Ruwe teaches the system of claim 1, wherein the one or more measured fatigue indicator values comprise at least one of an eyelid closure rate, a length of eyelid closure, a fixation of gaze measure, or an eye scanning measure (para [0053], “In other example, a lack of eye movement (e.g., in terms of frequency and/or range of movement) can indicate pilot fatigue”).  

Regarding claim 15, Ruwe teaches the system of claim 1, wherein the one or more measured fatigue indicator values comprise at least one of a rate of leg movement or a rate of weight shifting (para [0036], “In particular cases, the physiological sensors 230 are configured to gather physiological condition data including one or more of: … body movement and/or position change of the pilot 220.” and para [0041], “ Smart device 240 can further include embedded sensors for measuring biometric information about user, e.g., body temperature; heart rate; or movement patterns (e.g., via accelerometer(s)).”).  

Regarding claim 16, Ruwe teaches the system of claim 1, wherein the updated predicted fatigue profile is generated in response to a determination that a threshold amount of deviation has occurred between the one or more measured fatigue indicator values and the one or more fatigue indicator profiles (Fig. 3, the output workload/fatigue report is updated when the flight condition data and physiological data deviate from the flight condition threshold at step 310A and physiological threshold at step 310C).  

Regarding claim 17, Ruwe teaches the system of claim 1, the operations further comprising providing, based at least partly on the updated predicted fatigue profile, one or more flight risk mitigation interventions (para [0066], “For example, an in-flight report can include suggestions (presented in text or audio form) such as: “Consider dimming the cockpit lights to reduce stress on your eyes.” An example pre-flight report can include suggestions such as: “Consider alternate flight pattern to reduce time of flight.” An example post-flight report can include notes such as: “The turbulence encountered at Location X increased your stress level by 20%; adjusting altitude and/or path prior to Location X would have mitigated this stress.””).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ruwe (Pub. No.: US 2020/0261017 A1) in view of Bruggeman (Pub. No.: US 2016/0299506 A1).

Regarding claim 18, Ruwe teaches the system of claim 17, wherein providing one or more flight risk mitigation interventions comprises 
suggesting a different flight path to reduce workload/fatigue.
	Ruwe fail to expressly teach automatically rerouting the flight to an alternate landing location.  
	However, in the same field of aircraft, Bruggeman teaches a system that reroute the flight path of the aircraft when an event occurs. Para [0430], “The ground based planning system 810 and an onboard flight control system 820 could be integrated into a single onboard system to enable on-board path planning and direct integration with the in-flight/real-time computer and sensor control system to enable the direct generation and rerouting of revised new flight paths for pilot initiated events and/or in circumstances such as no fly regions, severe weather events, air traffic, unplanned infrastructure capture or other situation requiring a change to the planned mission.”. 
 	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ruwe’s aircraft to rerouting the aircraft to a different location when the pilot is fatigue to increase safety.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ruwe (Pub. No.: US 2020/0261017 A1) in view of Deligianni (Pub. No.: US 2017/0334456 A1).

Regarding claim 19, Ruwe teaches the system of claim 17, wherein providing the one or more flight risk mitigation interventions comprises suggesting a different flight path to reduce workload/fatigue.
Ruwe fail to expressly teach automatically engaging an autopilot function of the aircraft.  
	However, in the same field of aircraft, Deligianni teaches an aircraft system that automatically activate autopilot when a user is fatigue. See para [0034], “The controlled action can include activating an autopilot system in the mechanical system when the processor 120 determines that the state of the user is above a threshold level of anxiety, above a threshold level of elation, above a threshold level of hesitation, above a threshold level of distraction, above a threshold level of fatigue”. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ruwe’s aircraft to activate autopilot when the pilot is fatigue to increase safety.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ruwe (Pub. No.: US 2020/0261017 A1) in view of Grube (Pub. No.: US 2016/0090097 A1).

Regarding claim 20, Ruwe teaches the system of claim 17, wherein providing the one or more flight risk mitigation interventions comprises suggesting a different flight path to reduce workload/fatigue.
Ruwe fail to expressly teach directing control of the aircraft from the flight crew member to a remote operator.
 	However, in the same field of aircraft, Grube teaches a remote system may instruct a dispatcher to intervene the pilot from operating the aircraft or to provide instructions to the pilot. See para [0020], “In addition, the remote computer system 114 may recommend that a dispatcher intervene to prevent the vehicle operator from continuing to operate the vehicle. As an exemplary illustration, a truck driver may become fatigued and an embodiment of the system in the truck may forward an alarm to a dispatcher for the trucking company. The alarm may suggest that the dispatcher contact the truck driver via mobile phone, citizen's band (CB) radio, or the like to instruct the driver to stop for rest at the next safe stopping location (e.g., a rest stop).”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ruwe’s system with a remote system to instruct a dispatcher to intervene the pilot from operating the aircraft or to provide instructions to the pilot to increase safety.

Allowable Subject Matter
Claims 3-5 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zimmer (Pub. No.: US 2016/0092825 A1) teaches a fatigue prediction system for an aircraft pilot. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ZHEN Y WU/Primary Examiner, Art Unit 2685